           Case 1:19-cv-05859-GHW Document 88 Filed 01/07/21 Page 1 of 2
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 1/7/2021
 -------------------------------------------------------------X
                                                              :
 AMY L. BALLIS & JOSEPH M. RYAN,                              :
                                                              :
                                                  Plaintiffs,:
                                                              :             1:19-cv-5859-GHW
                              -against-                       :
                                                              :                   ORDER
 UNITED STATES OF AMERICA, et al.,                            :
                                                              :
                                              Defendants.:
 ------------------------------------------------------------ X


GREGORY H. WOODS, United States District Judge:

         Judge Netburn has informed the Court that this case has settled. Accordingly, it is hereby

ORDERED that this action be conditionally discontinued without prejudice and without costs;

provided, however, that within forty-five (45) days of the date of this Order, the parties may submit

to the Court their own Stipulation of Settlement and Dismissal. 1 Otherwise, within such time

Plaintiff may apply by letter for restoration of the action to the active calendar of this Court in the

event that the settlement is not consummated. Upon such application for reinstatement, the parties

shall continue to be subject to the Court’s jurisdiction, the Court shall promptly reinstate the action

to its active docket, and the parties shall be directed to appear before the Court, without the

necessity of additional process, on a date within ten (10) days of the application, to schedule

remaining pretrial proceedings and/or dispositive motions, as appropriate. This Order shall be

deemed a final discontinuance of the action with prejudice in the event that Plaintiff has not



1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
         Case 1:19-cv-05859-GHW Document 88 Filed 01/07/21 Page 2 of 2



requested restoration of the case to the active calendar within such 45-day period.

        The Clerk of Court is further directed to terminate all pending motions, adjourn all

remaining dates, and to close this case.

        SO ORDERED.

Dated: January 7, 2021
                                                        __________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                  2
